In an action to recover damages for personal injuries, etc., the defendants Richard Finkelstein, Jack Finkelstein, and H.C.I.R. Service Center, Inc., appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated April 29, 1999, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.